Citation Nr: 9928012	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right plexopathy on 
a secondary basis.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the posterior trunk with damage to 
Muscle Group XX (MG XX), currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 1996, the Board remanded the 
case to the RO for further development.

The record shows that the RO in October 1998 granted service 
connection for headaches and thereby resolved an issue that 
had been before the Board in November 1996.  A notice of 
disagreement had not been filed with the RO decision in 
October 1998 to assign an initial rating of 30 percent for 
headaches.  The RO also granted an increased rating of 20 
percent for shell fragment wound residuals with injury to MG 
XX effective from August 1990 and continued to deny service 
connection for right plexopathy.  The veteran continued the 
appeal of these issues. 


FINDINGS OF FACT

1.  The existence of right plexopathy as a residual of the 
shell fragment wound of the posterior trunk with damage to MG 
XX is not confirmed on current examination.

2.  The residuals of a penetrating shell fragment wound to 
the veteran's back are manifested by appreciable and pain and 
limitation of motion, retained foreign bodies, well healed 
scar and paresthesia that when combined manifest moderate 
muscle disability of MG XX that would result in difficulties 
with heavier work and repetitive bending and lifting type 
motions.  

3.  The residuals of the shell fragment wound to MG XX are 
not shown to have markedly interfered with employment or 
required frequent periods of hospital treatment; there were 
no exceptional or unusual circumstances present in the 
veteran's case that would have warranted a referral to the VA 
Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  Right plexopathy was not incurred in or aggravated by 
service or shown to be proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound to the 
posterior trunk with damage to Muscle Group XX have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7 and 4.73, Diagnostic Code 5320 (in 
effect prior to July 3, 1997 and as amended, 62 Fed. Reg. 
30239 et seq. (June 3, 1997) (effective July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
fragment wound of the back with no bone involvement in early 
1969, that the wound was debrided and he was discharged to 
duty after 4 days of hospitalization.  The separation medical 
examination in July 1969 showed normal upper extremities and 
no pertinent elaboration of medical history. 

The veteran's initial VA compensation application for wounds 
was received in 1969 and he complained of backache at the 
wound site on the right side.  A chest X-ray showed a 
metallic foreign body in the right lower lobe. He complained 
of a pressure feeling around the scar area when cold.  The 
examiner found a 1 x 1/4 inch scar in the right group of 
paravertebral muscles at the level of the 10th thoracic 
vertebra that was not fixed or tender.  Also reported was 
slight muscle damage to MG XX.  The diagnosis was residual 
status following shell fragment wound of the posterior trunk, 
residual scar as described.

The RO in November 1969 after review of service medical 
records and contemporaneous VA examination granted service 
connection for shell fragment wound residuals of the 
posterior trunk with retained foreign body.  The disability 
was rated 10 percent under Diagnostic Code 5320 criteria.  

Medical records received from J. Dakters, M.D., show 
treatment for headaches in 1970 and 1971.  An examination 
during hospitalization in 1971 reportedly found the veteran 
neurologically intact.  He reported in 1970 that the veteran 
had an injury to the right of the spine from shrapnel, that 
he had no neurologic damage, that his reflexes were 
symmetrical and that he had no pathologic reflexes.  

R. Davies, D.O., in 1980 reported regarding the veteran's 
treatment for headaches. Dr. T. Andosca reported in 1980 
regarding the veteran's complaints that included middle and 
low back pain.

The RO in 1981 continued the 10 percent evaluation and the 
veteran did not complete an appeal after being issued a 
statement of the case in early 1982.  

The next pertinent communication from the veteran is a claim 
for increase for his back disability in 1990.  Dr. Andosca's 
report in 1991 mentioned that the veteran's problems/symptoms 
included headaches, neck problems, and middle back and low 
back problems that continued to get worse as time went on.  
He reported the shrapnel injury caused serious concussion and 
left embedded pieces in the veteran's middle back area.  

On a VA examination in 1991 the veteran reported work as a 
driver since 1975 and work time lost from headaches and his 
back disorder.  The examiner noted that the injury in service 
was to the soft tissue with no broken bones.  The examiner 
noted that lifting, standing or bending aggravated the back 
and that standing or pulling made it much worse.  The veteran 
reported that the right medial back up toward the scapula 
became tight and bothered him and he had some numbness.

The orthopedic examiner reported one scar about 2 cm. and 
rather transverse just to the right of the spinous process in 
the area of the paraspinous muscles that was mobile and 
nontender.  The veteran had no definite visible scars from 
fragments not removed.  He reported a pressure feeling and 
lost feeling in the right side of his back.  He walked well 
and could bend to four inches from the floor.  He had tender 
muscles along the right paraspinous area compared to the left 
and the right arm had decreased sensation compared to the 
left.  His grip was 40 pounds on the right versus 75 pounds 
on the left.  Reflexes on the right arm were depressed 
compared to the left and back motion was essentially normal 
in extension, rotation and side bending.  An X-ray of the 
dorsal spine was read as showing minimal arthritis.  The 
examiner's impressions included shrapnel fragment wounds of 
the dorsal lumbar area with paresthesia of the right 
posterior thoracic spine, the right forearm and hand. 

The report of a VA neuropsychiatric evaluation in late 1991 
shows the claims folder was reviewed and the impression of 
the previous VA examiner regarding the right upper extremity 
was noted.  The veteran reported that he had numbness in his 
back all the time.  He reported that it was constant in his 
right hand and comes and goes in his right back.  He stated 
that at times his back itched but he could not find the 
location when he tried to scratch it. The whole right arm and 
grip were weak and he reported paresthesia of the right hand.  
He mentioned recent neurodiagnostic studies at a private 
hospital that he thought were normal.

The neurologic examination found no limitation of motion of 
the neck or lower back and gait, posture, propulsion and 
walking on toes and heels was normal.  The examiner reported 
a single shell fragment wound scar and stated that two other 
smaller wounds at the same time mentioned by the veteran were 
not found.  There was limitation of motion of the shoulders 
due to pain but no limitation of movement of the elbows or 
wrists.  The fine motor movements of the fingers were normal.  
There was hypesthesia in an area above, below and lateral to 
the scar.  Right grip (nondominant hand) was 50 percent of 
normal.  Passive movements of the right shoulder, elbow and 
wrist were diminished and there was hypesthesia of the 
posterior forearm and dorsum of the right hand and fingers.  
Reflexes were 1+ to 2+ in the upper and lower extremities and 
similar in intensity.  

The diagnosis was residual of shell fragment wound to the 
back at the level of approximately T9 and paresthesia of the 
right forearm and right hand and weakness of the right grip 
and right upper extremity, etiology unknown.  The examiner 
opined that the paresthesia of the back and hypesthesia of 
the back may well be related to the shell fragment wound but 
that it was doubted the upper extremity was related to it as 
the wound was certainly in the wrong location to explain that 
kind of symptomatology.  

The examiner obtained skull films and an electrodiagnostic 
study.  The X-ray was read as showing a prominence of the 
parietal bones in the midline with slight stipple appearance 
that were possibly the results of old trauma, although no 
evidence of any fracture line was seen. The electromyography 
was read as showing mild right ulnar sensory mononeuropathy 
due to axonal loss, and all other sensory and motor tests and 
late responses were normal.

The RO in March 1992 continued the 10 percent rating under 
Diagnostic Code 5320 and added paresthesia of the posterior 
thoracic spine in describing the service-connected 
disability.

At an RO hearing in 1992 the veteran reported current 
treatment for his back from chiropractors and that he was 
taking medication.  He reported employment as a truck driver 
and stated he had lost time from work because of his back, 
being unable to drive the full number of hours allowed a day.  
He said he could lift 40 or 50 pounds for as short period but 
drove loads that did not require his physical labor such has 
hauling boats.  He stated that he did not have full range of 
motion and that his back was tender and painful, with 
tenderness around the scar and rib and spine pain.  The 
veteran stated that he would attribute his numbness from the 
mid spine to the shoulder and weakness from the shoulder 
down.  He stated that a physician felt his back problem 
caused the problem with his arm, but did not offer an 
explanation.  

The veteran submitted an August 1992 statement from a 
psychologist who reported that the veteran indicated that he 
sustained a concussion as a result of an explosion during 
combat that left shrapnel in his body.  He reported that he 
was never able to stand completely straight and leaned to 
compensate for his back pain.

D. Livingston, D.C., reported in October 1992 that the 
veteran had been treated since 1974 for headaches and that he 
related that shrapnel fragments from a wound in service 
remained in the middle of his back.  The examiner reported 
that the different examinations had related headaches, middle 
back pain and low back condition to the shrapnel wound.  The 
veteran related that many times his work was interrupted and 
that he received regular chiropractic adjustments to the 
cervical, thoracic and lumbosacral spine to help relieve 
these problems.  

Dr. Livingston reported in November 1992 that he and other 
physicians after examination of the veteran had determined 
his headaches, shoulder and scapula area and right arm pains 
with hypesthesia to the extremities were the result of a 
shrapnel injury in 1969 and that at least one of the above 
conditions is always present when the back injury is 
aggravated more than usual.

R. Davies, D.O., reported in late 1992 that as the veteran's 
family physician for the last 20 years he had treated the 
veteran for cephalalgia.  Dr. T. Andosca reported separately 
in late 1992 that he had treated the veteran for a back 
condition since 1979 and that his symptoms included upper 
back pain, right arm pain and right neck pain with right-
sided headaches.  He reported having these symptoms since a 
service-related shrapnel injury and, according to the 
physician, the examination findings were consistent with this 
history.  The examiner stated that he was convinced the 
service-related injury had caused the present symptoms 
especially the right-sided arm pain and headaches.

In January 1993, W. Bauer, M.D., reported having seen the 
veteran regarding headaches and that he had been injured by a 
grenade explosion with shrapnel and concussive injury, 
headaches, neck pain, right arm pain and numbness and 
tingling that had persisted to the present time.  Dr. Bauer 
stated that he did not believe the veteran had documentation 
of his brachial plexus injury on the right and that the 
examination showed evidence of shrapnel injury with altered 
sensation in the plexus distribution on the right and 
positive supraclavicular compression.  The examiner believed 
that the veteran had traumatic vascular headaches and a 
brachial plexopathy and that he had more disability than the 
10 percent that was service related.

In veteran in January 1996 correspondence recalled that he 
was never unconscious after the grenade exploded near him but 
that he was unable to move because of the concussion to his 
back.  He reported that he worked as an over-the road-truck 
driver for 24 years and now worked at a local factory as it 
provided the solitude he needed.  

Pursuant to the Board remand in 1996, the RO in December 1996 
asked the veteran to provide assistance in identifying 
medical care providers.  The RO obtained an examination of 
the spine in April 1997 that found the veteran with 
complaints of dorsal lumbar spine pain, difficulty bending or 
lifting more than 50 pounds and aggravation with repetitive 
bending or lifting or prolonged sitting and standing.  He now 
only drove truck cabs rather than doing hauling work.  He 
complained of soreness, pain and tenderness and being 
bothered by weather changes and coughing or sneezing.  He had 
not worn a brace.  

The examiner reported a 2 to 3 cm. round wound to the right 
side right of the dorsal lumbar junction over the paraspinous 
muscles to the right side of the thoracic spine that was well 
healed, and not ulcerated or fixed but with some tenderness 
and soreness.  No bony deformity was noted but increased 
kyphosis and scoliosis was noted.  The veteran did have some 
pain with motion and he could flex forward 85 degrees, and 
extend, bend and rotate 25 degrees.  He was able to rise up 
on his heels and squat.  X-rays of the lumbosacral spine were 
read as showing minimal arthritis with minimal left 
scoliosis, and for the dorsal spine as showing no arthritis 
or other pathology or change from a 1991 study.  Findings for 
a chest X-ray included a foreign body in the posterior lower 
left hemithorax.  The diagnoses were residual shell fragment 
wound to the dorsal spine, MG XX, with retained foreign body 
and chronic dorsal and lumbar strain.

The examiner stated that the veteran's disability was related 
to doing heavy and repetitive bending and lifting activities 
and he seemed to do well with weight under 50 pounds but with 
heavier work and repetitive bending and lifting type motions 
he would have difficulties.  The examiner added that 
certainly when his back acutely flared the veteran would have 
more difficulties and greater weakness and lack of endurance 
when flare-ups occur.

On a VA general medical examination in April 1997 the veteran 
was described as having a normal gait and posture and he 
ambulated well, being able to move all extremities without 
weakness.  His sensory and motor systems were intact.
On a psychiatric examination in 1997 he reported working now 
as a yard manager for different companies and the multiaxial 
diagnosis included low back pain syndrome.  

On a May 1997 examination for neurological disorders, he 
reported working 40 hours a week driving a yard truck and he 
complained of numbness in the anterior aspect of the arm and 
the forearm.  He described some right-sided hip and lower 
back pain and his gait was intact and symmetric with 
sufficient speed during his free walking.  Tandem gait and 
heel-toe walking were accomplished adequately. 

The examiner reported a very slight clumsiness in the rapid 
alternating movements of the right distal upper extremity and 
very slight weakness of all muscle groups with respect to the 
flexion and extension of the elbow and wrist and abduction of 
the shoulder.  The examiner stated that the examination was 
confounded by the appearance of less than full effort on 
using the right upper extremity.  There was slight sensory 
position sense perception in the right upper extremity, 
vibratory sense testing was shortened and biceps reflexes 
were slightly decreased.  

The examiner opined that it as very difficult to identify 
objective evidence of pain in the veteran's right upper 
extremity but there were subtle findings of slight weakness 
and some joint position sense insensitivity, though these 
were of unclear significance.  There was no identifiable 
functional loss in the area of the thoracic or upper 
abdominal musculature in the area of the shrapnel wound.  The 
examiner stated that at the moment the veteran was not having 
a flare up and it was therefore not clear whether the back 
pain syndrome would significantly limit his functional 
ability of the affected areas of the back during flare-ups.  
However, the examiner opined that based upon the objective 
physical examination evidence it was less likely than not 
that functional ability was significantly affected and there 
was no excess fatigability.

The examiner opined further that the slight incoordination of 
the right upper extremity demonstrated with rapid alternating 
movements was of unclear functional significance, especially 
since the veteran was left-handed and cerebral dominance 
would be a normal reason why coordination in the left upper 
extremity was better.  In summary, the examiner opined that 
it was less likely than not that the veteran's back and right 
upper extremity pain were limiting his functional abilities 
although the statement was qualified as the examination was 
not performed during the time of a flare-up.  Regarding the 
right upper extremity, the examiner recommended 
neurodiagnostic testing for the specific neurologic structure 
deficits that lead to the veteran's examination findings and 
his pain.  The examiner indicated that the veteran firmly 
refused to under go it based upon his previous experience.

In January 1998 a VA neurology examiner reviewed the record 
and reported that the only objective evidence of right 
brachial plexopathy was the somewhat equivocal findings on 
and electromyography in 1993 and an examination did not show 
any objective signs, although there were subjective 
complaints.  The examiner commented that the veteran 
continued to refuse a repeat study, which would be the only 
way to confirm or deny the existence of the disorder.  The 
examiner noted that the right back shrapnel fragment wound 
was reported in the thoracic area and that this was too low 
to cause a right brachial plexopathy or indeed affect any of 
the nerves or muscles in the right arm.  The examiner opined 
that a lesion to do that would have to be in the upper 
shoulder or the axillary area.  The examiner thought that one 
could quite categorically state that this wound would be 
virtually physiologically impossible, for the back wound and 
the area described, to cause right arm problems.  

The veteran reported in July 1998 that his job of the past 
six years was being discontinued.  He said that it was 
getting hard for him to find work because of his back. 

After review of the additional evidence, the RO in October 
1998 increased the disability rating for the shell fragment 
wound residuals to MG XX to 20 percent under Diagnostic Code 
5320 criteria from August 1990.


Analysis

Right Plexopathy

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, in order for a claim to be well grounded, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board has reviewed the development 
completed by the RO as a result of the remand and finds that 
it substantially complies with the Board's directive and 
provides a record that will support an informed 
determination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran had a recognized citation of 
combat and claimed disabilities as a result of injury 
apparently linked to combat; therefore, the provisions of 
38 U.S.C.A. § 1154, relating to combat veterans are 
applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette set out a three-step analysis 
for applying 38 U.S.C.A. § 1154(b).  First, it must be 
determined that there is "satisfactory lay or other evidence 
of service incurrence or aggravation" of disease or injury 
due to combat.  Second, it must be determined whether such 
evidence is "consistent with the circumstances, conditions or 
hardships of such service."  If both of these inquiries have 
been answered in the affirmative, then a factual presumption 
arises that the disease or injury is service connected.  The 
third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary."  82 F.3d at 392-3.  In Caluza the emphasis was 
that 38 U.S.C.A. § 1154(b) "relaxes the evidentiary 
requirements for adjudication of certain combat-related VA-
disability-compensation claims" by allowing lay or other 
evidence to prove incurrence of a condition by combat. 7 Vet. 
App. at 507.  Accordingly, the " 'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service...[citing Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Cylburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds the claim is well grounded in light of the 
medical evidence available at the time the matter was 
initially considered and the adjudication principles 
established in Savage v. Gober, 10 Vet. App. 488, 498 (1997), 
as the appellant's service medical records do show that he 
was injured by shell fragment.

However, his complaints were limited to the spine on the 
initial VA examination soon after service, and neither by 
history nor objective examination found any right upper 
extremity disability.  The recent medical opinion appears to 
respond adequately to the legitimate question of nexus raised 
in the record and, viewed objectively, reasonably places the 
preponderance of the evidence against the claim.  38 C.F.R. 
§ 3.303(b).  There is also an earlier VA examination report 
that viewed with the 1998 neurology examination provide a 
basis in competent medical evidence for the Board to 
legitimately question the private examiners' conclusions 
that, in essence, the veteran's right upper extremity 
complaints represent chronic disability linked to the service 
connected disability or service injury.  The opinion in 1998 
is clearly unfavorable as was an earlier opinion and the 
conclusions of the VA examiners against a nexus to service or 
service-connected disability for right plexopathy appear to 
have been based on a fair consideration of the material 
evidence, and to reflect significant knowledge and skill in 
analysis of the pertinent data.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  As with any piece of evidence, the 
credibility and weight to be attached to such opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The veteran's history appeared to be accepted without 
question by his personal physician's, but the Board must 
observe that while its truthfulness may be presumed for 
purposes of well grounding a claim, that presumption does not 
carry over to the merit analysis.  What appears obvious from 
the record is that no right upper extremity complaints were 
reported in service or for several decades thereafter.  More 
significant is the failure of those examiners supporting the 
veteran to account for the anatomical improbability of a 
relationship between the wound to the back and the right 
upper extremity symptoms.  This improbability has been noted 
by two examiners independently and the Board has given these 
opinions significant probative weight as they have analyzed 
the claimed nexus from the standpoint of the nature and 
extent of the shell fragment wound and the location and have 
offered a reasoned opinion against a nexus. 


Shell fragment wound of the posterior trunk with damage to MG 
XX

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

Muscle Group XX. Function: Postural support of body; 
extension and lateral movements of spine. Spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  For the cervical and 
thoracic region the following ratings are provided: Severe 40 
percent, Moderately Severe 20 percent, Moderate 10 percent 
and Slight 0 percent.  For the lumbar region the following 
ratings are provided: Severe 60 percent, Moderately Severe 40 
percent, Moderate 20 percent and Slight 0 percent.  
Diagnostic Code 5320.

For limitation of motion of the lumbar spine the rating 
schedule provides the following ratings: 40 percent for 
severe limitation of motion, 20 percent for moderate 
limitation of motion and 10 percent for slight limitation of 
motion.  Diagnostic Code 5292.

Principles of combined ratings for muscle injuries: (a) A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b) For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d)The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed.Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 
	Type of injury. Through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

(3) Moderately severe disability of muscles: (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his wound 
residuals are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The evaluation of the same disability under various 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (1998).  
The "critical element" in determining whether separate 
entities may be assigned for manifestations of the same 
injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The veteran's current 
rating for MG XX is based on limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.73, Diagnostic Code 5320.  To 
assign a separate rating for limitation of motion of the 
lumbar spine would amount to pyramiding.  38 C.F.R. § 4.14.  

The Board notes that the superficial wound scar was not 
described as tender and painful or poorly nourished with 
repeated ulceration to permit a 10 percent evaluation under 
Diagnostic Code 7803 or 7804.  Unlike the criteria for a 
separate rating for limitation of motion, a rating for a 
tender scar would not amount to pyramiding as the 
symptomatology does not overlap.  See 38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. at 261. 

Since the Board remand, the holding in Stegall requires that 
the Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  The Board sought to have a record that would 
support an informed determination and asked the RO to request 
additional medical evidence from the veteran and obtain VA 
examinations.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claims.  
The veteran has been provided VA examinations in connection 
with the claims, most recently in 1998, and they are 
probative of the level of impairment from the residuals of 
his wound.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment.  Further, 
there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
early 1998.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
revised regulations, as finally issued, were consistent with 
VA's intention, as expressed in the published proposal to 
amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  Therefore, 
viewed together, the newly published criteria offer no 
substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
any event a substantive change to a regulation could not be 
applied earlier than its effective date. 

Rating muscle damage to the MG XX assesses principally spine 
movement of the segment affected as reflected in the 
applicable alternative ratings for muscle injury as primary 
rating criteria for the ratings from 0 to 60 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  The Board observes that the current 
designation of 5320 rating criteria appears to conform to the 
current examination findings. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
spine function.  The record includes a recent comprehensive 
VA examination in 1998 and other medical records that viewed 
collectively offer substantive information probative of the 
severity of the service-connected disability that coincides 
with current evaluation criteria.  The recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability in view of the 
findings reported.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5320 of 20 percent would contemplate.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 20 percent evaluation that 
recognizes moderate disability.  A 40 percent evaluation 
based upon such impairment contemplates moderately severe 
disability.  The recent VA examinations did not confirm any 
impairment of the character indicative of such muscle injury.  
For example, the examinations did not show more than slight 
limitation of motion and no atrophy or weakness was 
confirmed.  More recently, in 1997, a VA examiner assessed 
impairment from the standpoint of 38 C.F.R. § 4.40 and 4.45 
criteria and found less likely than not that functional 
ability would be significantly affected.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veteran's disorder from the 
standpoint of muscle disability or scarring is no more than a 
20 percent rating would contemplate in the rating scheme in 
view of objective findings on recent comprehensive 
examinations.   

Although the veteran's appreciation of his symptomatology, 
most recently in July 1998 correspondence is noted, his 
current recollection of the extent of symptoms must be viewed 
against the record and does not appear to correspond to the 
information recorded in comprehensive evaluations.  

The Board can reasonably view these periodic evaluations to 
be an accurate assessment of the disability manifested by 
appreciable objective evidence of minimal residuals, with 
confirmed retained metallic fragments.  The level of 
disability appears to have been accounted for in the current 
evaluation, particularly in view of the objective findings 
most recently reported as to the range of motion, pain and 
paresthesia complaints.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent with application of all 
pertinent governing schedular criteria.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's disability.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria.  The evidence in this case fails 
to show that the wound residuals cause marked interference 
with his employment, or that such has in the past or 
now requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
To the extent that the veteran's employment is impaired by 
his service-connected disabilities, the evaluations assigned 
herein under the Schedule contemplate such level of 
interference.  38 C.F.R. § 4.1 specifically sets out that in 
general the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability." 


ORDER

Service connection for right plexopathy on a secondary basis 
is denied.

An increased rating for residuals of a shell fragment wound 
of the posterior trunk with damage to MG XX is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

